     Case 2:20-cv-01514-WBS-CKD Document 15 Filed 09/24/20 Page 1 of 8

1

2

3

4

5

6

7

8                         UNITED STATES DISTRICT COURT

9                        EASTERN DISTRICT OF CALIFORNIA

10                                 ----oo0oo----

11

12   ALPINE COUNTY, a political               No. 2:20-cv-01514 WBS CKD
     subdivision of the State of
13   California

14                 Plaintiff,                 MEMORANDUM AND ORDER RE:
                                              SOUTH TAHOE PUBLIC UTILITY
15         v.                                 DISTRICT’S MOTION TO DISMISS
16   SOUTH TAHOE PUBLIC UTILITY
     DISTRICT, a public utility
17   district; UNITED STATES BUREAU
     OF LAND MANAGEMENT; UNITED
18   STATES DEPARTMENT OF AGRICULTURE
     FOREST SERVICE; UNITED STATES
19   ENVIRONMENTAL PROTECTION AGENCY;
     FEDERAL EMERGENCY MANAGEMENT
20   AGENCY

21                 Defendants.

22

23                                 ----oo0oo----

24              Plaintiff Alpine County brought this action against the

25   South Tahoe Public Utility District (“defendant”), United States

26   Bureau of Land Management (“BLM”), United States Department of

27   Agriculture Forest Service (“USFS”), United States Environmental

28   Protection Agency (“EPA”), and the Federal Emergency Management
                                          1
     Case 2:20-cv-01514-WBS-CKD Document 15 Filed 09/24/20 Page 2 of 8

1    Agency (“FEMA”) (collectively, “federal agencies”),1 alleging

2    breach of the terms of federal grants and agreements with the

3    federal agency defendants, breach of contract, breach of the

4    implied covenant of good faith and fair dealing, unjust

5    enrichment, nuisance, trespass, and common law waste.           Defendant

6    South Tahoe Public Utility District has moved to dismiss

7    plaintiff’s complaint.        (Docket No. 8).

8    I.     Relevant Allegations

9                   This case arises out of a dispute between plaintiff

10   Alpine County, a county located just south of the Lake Tahoe

11   Basin, and defendant South Tahoe Public Utility District, a

12   public entity that provides water and sewer service to South Lake

13   Tahoe and portions of El Dorado County.         (Compl. ¶¶ 4-5.)    In

14   1967, plaintiff and defendant entered into an agreement (the

15   “Agreement”) to export defendant’s treated sewage effluent

16   generated outside the Lake Tahoe Basin.         (Id. ¶ 15.)   The

17   Agreement authorized defendant to construct, operate, and

18   maintain pipelines for the export of sewage effluent from the

19   Lake Tahoe Basin into Alpine County in exchange for an annual

20   fee.       (Id. ¶ 16.)   Defendant was also authorized to construct,
21   operate, and maintain facilities in Alpine County where effluent

22   could be discharged.        (Id. ¶ 17.)

23                 Beginning in summer 2019, a dispute arose between the

24   parties as to the termination date of the contract.           (Id. ¶¶ 38-

25   49.)       The complaint alleges that defendant notified plaintiff it

26
            As of the date of this Order, none of the federal agencies
            1

27   named in plaintiff’s complaint have appeared in this matter. It
     is not clear whether plaintiff has served any of them with the
28   summons and complaint.
                                     2
     Case 2:20-cv-01514-WBS-CKD Document 15 Filed 09/24/20 Page 3 of 8

1    was terminating the Agreement in October 2019 but has continued

2    to export sewage effluent into Alpine County without making the

3    annual payment set out in the contract.        (Id.)

4               Plaintiff brought this suit in response, alleging: (1)

5    violations of federal law and federal grants, permits, and

6    agreements; (2) violations of a number of substantive laws giving

7    rise to declaratory relief; (3) breach of contract; (4) breach of

8    the implied covenant of good faith and fair dealing; (5) unjust

9    enrichment; (6) nuisance; (7) trespass; and (8) waste.           (See

10   generally Compl.)

11   II.   Legal Standard

12              Federal Rule of Civil Procedure 12(b)(6) allows for

13   dismissal when the plaintiff’s complaint fails to state a claim

14   upon which relief can be granted.        Fed. R. Civ. P. 12(b)(6).      The

15   inquiry before the court is whether, accepting the allegations in

16   the complaint as true and drawing all reasonable inferences in

17   the plaintiff’s favor, the complaint has stated “a claim to

18   relief that is plausible on its face.”        Bell Atl. Corp. v.

19   Twombly, 550 U.S. 544, 570 (2007).        “The plausibility standard is

20   not akin to a ‘probability requirement,’ but it asks for more
21   than a sheer possibility that a defendant has acted unlawfully.”

22   Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).           “Threadbare

23   recitals of the elements of a cause of action, supported by mere

24   conclusory statements, do not suffice.”        Id.

25   III. Discussion

26              The only federal claim that plaintiff’s complaint
27   raises against defendant South Tahoe Public Utility District is

28   that defendant has violated the Clean Water Act (“CWA”), 33
                                          3
     Case 2:20-cv-01514-WBS-CKD Document 15 Filed 09/24/20 Page 4 of 8

1    U.S.C. §§ 1251-1387.2     The complaint alleges that defendant

2    cannot comply with the CWA without a contract to operate in

3    Alpine County, and thus defendant’s termination of the Agreement

4    has led it to violate the CWA’s discharge requirements.             (See

5    Compl. ¶¶ 79-82.)     The only specific provision of the CWA

6    mentioned in plaintiff’s complaint is section 303(d).          (See

7    Compl. ¶¶ 69-72.)     The complaint alleges that (1) section 303(d)

8    requires states to identify waters that do not meet water quality

9    standards; (2) Lake Tahoe has been identified as an impaired

10   water body under the statute; (3) sewage must be exported to

11   avoid polluting Lake Tahoe; and (4) as a result, California and

12   its subdivisions are required to comply with numerous discharge

13   requirements and seek various approvals from the EPA.          (See

14   Compl. ¶¶ 69-72.)

15              These allegations do not sufficiently allege a

16   violation of the Clean Water Act.       The complaint cites to CWA

17   section 303(d) to provide background information on the CWA’s

18

19         2Plaintiff styles his first two claims against defendant as
     claims for “injunctive relief” and “declaratory relief.” While
20   plaintiff argues that these are also separate federal claims,
     neither a claim for injunctive relief nor a claim for declaratory
21   relief under the Declaratory Judgment Act, 28 U.S.C. § 2201, can
22   act as a free-standing claim sufficient to confer federal
     question jurisdiction under 28 U.S.C. § 1331. See, e.g., Jensen
23   v. Quality Loan Serv. Corp., 702 F. Supp. 2d 1183, 1201 (E.D.
     Cal. 2010) (“A request for injunctive relief by itself does not
24   state a cause of action . . . .”); Skelly Oil Co. v. Phillips
     Petroleum Co., 339 U.S. 667, 671 (1950) (“The operation of the
25   Declaratory Judgment Act is procedural only. [It] enlarge[s] the
26   range of remedies available in the federal courts but d[oes] not
     extend their jurisdiction.”) (internal quotation marks and
27   citations omitted). Plaintiff’s claims for injunctive and
     declaratory relief therefore depend upon the Complaint’s claim
28   for violations of the Clean Water Act.
                                     4
     Case 2:20-cv-01514-WBS-CKD Document 15 Filed 09/24/20 Page 5 of 8

1    water quality standards program and to explain why treated sewage

2    must be transported out of the Lake Tahoe watershed, but it does

3    not identify a single provision of the statute that defendant is

4    violating or make anything other than conclusory statements that

5    defendant must necessarily be violating the CWA now that the

6    Agreement has been terminated.       (See Compl. ¶¶ 69-72.)     These

7    types of conclusory allegations and “threadbare recitals” are

8    insufficient to state a claim upon which relief can be granted.

9    See Iqbal, 566 U.S. at 678.

10              Plaintiff’s allegations regarding the Clean Water Act

11   suffer from another fatal flaw.       “Like substantive federal law

12   itself, private rights of action to enforce federal law must be

13   created by Congress.”     Alexander v. Sandoval, 532 U.S. 275, 286-

14   87 (2001).    To maintain a cause of action under a federal

15   statute, the plaintiff must be able to point to a specific

16   provision of the statute that “display[s] an intent to create not

17   just a private right but also a private remedy.”         Id.

18   Plaintiff’s complaint does not identify a single source of

19   federal law, and the court is unaware of any--in the CWA or

20   otherwise--that authorizes plaintiff to sue defendant over its
21   alleged violations of the CWA.       See id.

22              Notably, plaintiff’s counsel conceded at oral argument

23   that the complaint does not adequately allege a basis for a cause

24   of action against defendant under the CWA.        When asked how

25   plaintiff could amend the complaint to sufficiently allege

26   violations of federal law against defendant, plaintiff’s counsel
27   stated that plaintiff could allege violations of an entirely

28   different federal law, the Tahoe Regional Planning Compact, Pub.
                                          5
     Case 2:20-cv-01514-WBS-CKD Document 15 Filed 09/24/20 Page 6 of 8

1    L. 96-551, art. 6(j), 94 Stat. 3233 (1980).         However, plaintiff

2    did not reference the Compact in its complaint or in its

3    Opposition to Defendant’s Motion to Dismiss -- this was mentioned

4    for the first time at oral argument.

5               The court is not willing to entertain plaintiff’s

6    efforts to state a federal claim through vague allegations and

7    the addition of brand new claims by amendment.         Plaintiff’s claim

8    under the Clean Water Act will therefore be dismissed.          See

9    Iqbal, 566 U.S. at 678.      If plaintiff wishes to state an entirely

10   new and different claim against defendant, plaintiff is free to

11   do so in another action, assuming such a claim is plausible and

12   is not barred by the statute of limitations.         If plaintiff wishes

13   to bring a claim that arises under federal law, it can bring that

14   action in federal court.      See 28 U.S.C. § 1331.     Otherwise, a

15   state court is the more appropriate forum to adjudicate

16   plaintiff’s claims against defendant.

17              Because the court will dismiss plaintiff’s only federal

18   claim against defendant South Tahoe Public Utility District, the

19   court no longer has federal question jurisdiction with respect to

20   plaintiff’s claims against defendant.        See id.   Federal courts
21   have “supplemental jurisdiction over all other claims that are so

22   related to claims in the action within such original jurisdiction

23   that they form part of the same case or controversy under Article

24   III of the United States Constitution.”        28 U.S.C. § 1367(a).

25   But a district court “may decline to exercise supplemental

26   jurisdiction ... [if] the district court has dismissed all claims
27   over which it has original jurisdiction.”        28 U.S.C. § 1367(c);

28   see also Acri v. Varian Assocs., Inc., 114 F.3d 999, 1001 n.3
                                          6
     Case 2:20-cv-01514-WBS-CKD Document 15 Filed 09/24/20 Page 7 of 8

1    (9th Cir.1997) (en banc) (explaining that a district court may

2    decide sua sponte to decline to exercise supplemental

3    jurisdiction).    The Supreme Court has stated that “in the usual

4    case in which all federal-law claims are eliminated before trial,

5    the balance of factors to be considered under the pendent

6    jurisdiction doctrine--judicial economy, convenience, fairness,

7    and comity--will point toward declining to exercise jurisdiction

8    over the remaining state-law claims.”        Carnegie–Mellon Univ. v.

9    Cohill, 484 U.S. 343, 350 n.7 (1988).

10              Comity weighs in favor of declining to exercise

11   supplemental jurisdiction over plaintiff’s state law claims

12   against defendant because the state court is competent to hear

13   those claims and may have a better understanding of the relevant

14   state law.    As for judicial economy, this action is still at the

15   motion to dismiss stage, and plaintiff’s state law claims have

16   not been the subject of any litigation.        Judicial economy does

17   not weigh in favor of exercising supplemental jurisdiction.

18   Lastly, convenience and fairness do not weigh in favor of

19   exercising supplemental jurisdiction.        The federal and state fora

20   are equally convenient for the parties.        There is no reason to
21   doubt that the state court will provide an equally fair

22   adjudication of the issues.      Accordingly, the court declines to

23   exercise supplemental jurisdiction and will dismiss plaintiff’s

24   remaining state law claims against defendant South Tahoe Public

25   Utility District.

26              IT IS THEREFORE ORDERED that defendants’ motion to
27   dismiss (Docket No. 8) be, and the same hereby is, GRANTED.

28              Plaintiff’s claim against defendant South Tahoe Public
                                          7
     Case 2:20-cv-01514-WBS-CKD Document 15 Filed 09/24/20 Page 8 of 8

1    Utility District under the Clean Water Act is DISMISSED WITH

2    PREJUDICE.    Plaintiff’s claims under California law against

3    defendant South Tahoe Public Utility District are DISMISSED

4    WITHOUT PREJUDICE to refiling in state court.         The Clerk of Court

5    shall enter final judgment in favor of defendant South Tahoe

6    Public Utility District.

7    Dated:   September 23, 2020

8

9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                          8
